Jackson, C.
The defendant has appealed from a decree of divorce rendered in the district court in favor of the plaintiff, and insists that the decree is not sustained by the evidence. The petition alleges desertion as a cause of action, and the decree is based upon that allegation. The parties were married in 1879, and it appears that each had children by a former marriage. The plaintiff is advanced in age, and for a number' of years prior to the separation was incapacitated by blindness and disease from performing manual labor, and had no means of supporting his family other than a pension of $12 a month. Their married life was an unhappy one; the children of the wife seem to have been a source of irritation. There is a sharp conflict in the evidence, but the testimony of the plaintiff is direct and has sufficient support in other evidence to sustain the decree. The circumstances testified to by the defendant, including her statement that she does not desire to live with the plaintiff, because of the fact that they have had so much trouble, tends to strengthen the allegation of desertion.
There seems to be no reason to disturb the finding of the trial court, and we recommend that the decree be affirmed.
Duffie and Albert, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, the decree of the district court is
Affirmed.